      Case 4:19-cv-00430-WS-MAF Document 16 Filed 06/05/20 Page 1 of 2



                                                                          Page 1 of 2


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION



DAVID BOYD BROWN,
A# 205–051–585,

      Petitioner,

v.                                                       4:19cv430–WS/MAF

MATTHEW T ALBENCE AND
WILLIAM BARR,

      Respondent.



             ORDER DENYING PETITIONER'S § 2241 PETITION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 15) docketed April 28, 2020. The magistrate judge recommends that the

petitioner's amended § 2241 petition for writ of habeas corpus be denied. The

petitioner has filed no objections to the report and recommendation.

      Having reviewed the matter, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 15) is
      Case 4:19-cv-00430-WS-MAF Document 16 Filed 06/05/20 Page 2 of 2



                                                                              Page 2 of 2


ADOPTED and incorporated by reference into this order of the court.

      2. The petitioner's amended petition for writ of habeas corpus (ECF No. 6) is

DENIED.

      3. The clerk is directed to enter judgment stating: “The petitioner's amended

petition for writ of habeas corpus is DENIED.

      4. The clerk shall mail a copy of this order to the petitioner at his address of

record as well as to the petitioner at the address provided by the respondent: Krome

Service Processing Center, 18201 SW 12 Street, Miami FL 33194.

      DONE AND ORDERED this             3rd     day of    June    , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
